                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                  :
MARY A. BRADEN
                                  :

     v.                           :   Civil Action No. DKC 19-1179

                                  :
JH PORTFOLIO DEBT EQUITIES, LLC
                                  :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this consumer

debt collection case are the motion for default judgment, (ECF No.

12), and the motion for attorney’s fees filed by Plaintiff Mary A.

Braden, (ECF No. 13).    The issues have been briefed, and the court

now rules, no hearing being deemed necessary.       Local Rule 105.6.

For the following reasons, the motion for default judgment will be

granted in part and denied in part, and the motion for attorneys’

fees will be granted.

I.   Factual Background

     In her complaint and attached documents, Plaintiff alleges

that she had an account with Citibank and that Citibank attempted

to collect a debt which it believed she owed it.     To represent her

with respect to this debt and any claims on it, Ms. Braden retained

Wendell   Finner   PC.    Ms.   Braden   informed   Citibank   of   the

representation and requested Citibank to cease all direct contact

with her.    JH Portfolio Debt Equities, LLC (“Defendant”) then
acquired Ms. Braden’s debt to Citibank.                       Next, Defendant’s agent,

D&A Services (“D&A”) contacted Ms. Braden’s attorney, who informed

D&A that Ms. Braden disputed the debt claimed by Defendant.

Finally,      Defendant      sent    a   letter        to   Ms.   Braden    at     her   home

attempting to collect the debt and demanding payment of $41,191.87.

II.    Procedural Background

       On     April    23,   2019,    Plaintiff         filed     a    complaint    against

Defendant       alleging      violations          of    the     Fair    Debt     Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692c, the Maryland Consumer

Debt Collection Act (“MCDCA”), Md. Code, Com. L. Art.                            14-202(6),

and the Maryland Consumer Protection Act (“MCPA”), Md. Code, Com.

L. Art. § 13-301(14).             (ECF No. 1).          Defendant was served with a

summons and copy of the Complaint on June 4, 2019.                          (ECF No. 7).

Plaintiff filed proof of service, (ECF No. 4), and moved for

Clerk’s Entry of Default, (ECF No. 5), on June 26, 2019.                          The clerk

entered default on July 10, 2019, (ECF No. 8), and Plaintiff moved

for Default Judgment, (ECF No. 12), and Attorney’s Fees and Costs,

(ECF No. 13), on December 2, 2019.                     Those motions are unopposed.

III. Standard of Review

       Under Federal Rule of Civil Procedure 55(a), “[w]hen a party

against whom a judgment for affirmative relief is sought has failed

to    plead    or     otherwise     defend,       and    that     failure   is     shown   by

affidavit or otherwise, the clerk must enter the party’s default.”

A defendant’s default does not automatically entitle the plaintiff

                                              2
to entry of a default judgment; rather, that decision is left to

the discretion of the court. See Lewis v. Lynn, 236 F.3d 766, 767

(5th Cir. 2001). The United States Court of Appeals for Fourth

Circuit has a “strong policy” that “cases be decided on their

merits,” Dow       v.   Jones, 232        F.Supp.2d   491,   494     (D.Md.

2002) (citing United States v. Shaffer Equip. Co., 11 F.3d 450,

453 (4th Cir. 1993)), but default judgment may be appropriate where

a party is unresponsive, see S.E.C. v. Lawbaugh, 359 F.Supp.2d

418, 421 (D.Md.2005)(citing Jackson v. Beech, 636 F.2d 831, 836

(D.C. Cir. 1980)).

       “Upon [entry of] default, the well-pled allegations in a

complaint as to liability are taken as true, but the allegations

as to damages are not.” Lawbaugh, 359 F.Supp.2d at 422.            While the

court may hold a hearing to consider evidence as to damages, it is

not required to do so; it may rely instead on “detailed affidavits

or documentary evidence to determine the appropriate sum.”           Adkins

v.    Teseo, 180   F.Supp.2d   15,   17    (D.D.C.,   2001) (citing United

Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)).

IV.    Analaysis

A.     The FDCPA Claims

       In evaluating a request for a default judgment, the court

must, accepting all factual allegations in the complaint as true,

determine if the complaint adequately states a claim.          See Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001).            The

                                     3
Fourth Circuit has established that “the threshold requirement for

application of the [FDCPA] is that prohibited practices are used

in an attempt to collect a debt.”             Mabe v. G.C. Servs. Ltd.

P’ship, 32 F.3d 86, 87–88 (4th Cir.1994).

      Taken as true, Plaintiff’s allegations adequately state a

claim for relief under the FDCPA: the debt collector knew Ms.

Braden was “represented by an attorney with respect to [her] debt,”

but   nonetheless   communicated       directly      with    Ms.    Braden    in

connection   with   the   collection    of    that   debt.     16    U.S.C.   §

1692c(a)(2).

      Less apparent, however, is the amount of damages Ms. Braden

is owed.     While the court may rely on “detailed affidavits or

documentary evidence to determine the appropriate sum,” Adkins,

180 F.Supp.2d at 17, Ms. Braden’s affidavit regarding her damages

is far from detailed.      In her statement, Ms. Braden writes that

she was “shocked and stunned” upon hearing that she owed nearly

$50,000, and that “[f]or several weeks [she] could not restfully

sleep and [she] lost [her] appetite.”             (ECF No. 12-1, at 1-2).

Ms. Braden further suggests that because she “would gladly pay the

sum of $4,000.00 not to have to experience such suffering. . .

[she] respectfully advise[s] the court that $4,000.00 is the value

of the distress [she] experienced.”          (Id. at 2).

      The Fourth Circuit has not addressed what constitutes a

sufficient showing of emotional distress as to warrant damages

                                   4
under the FDCPA.   The Fourth Circuit has, however, addressed that

issue with regard to similar statutes:

          Our previous cases establish the type of
          evidence required to support an award for
          emotional damages. We have warned that “[n]ot
          only is emotional distress fraught with
          vagueness and speculation, it is easily
          susceptible to fictitious and trivial claims.”
          . . . For this reason, although specifically
          recognizing that a plaintiff’s testimony can
          provide sufficient evidence to support an
          emotional distress award, we have required a
          plaintiff to “reasonably and sufficiently
          explain the circumstances of [the] injury and
          not resort to mere conclusory statements.” .
          . . Thus, we have distinguished between
          plaintiff testimony that amounts only to
          “conclusory    statements”    and    plaintiff
          testimony that “sufficiently articulate[s]”
          true “demonstrable emotional distress.” . .

          In Knussman v. Maryland, 272 F.3d 625 (4th
          Cir. 2001), we summarized the factors properly
          considered   in    determinating   [sic]   the
          potential excessiveness of an award for
          emotional distress. They include the factual
          context in which the emotional distress arose;
          evidence corroborating the testimony of the
          plaintiff; the nexus between the conduct of
          the defendant and the emotional distress; the
          degree of such mental distress; mitigating
          circumstances, if any; physical injuries
          suffered due to the emotional distress;
          medical attention resulting from the emotional
          duress;    psychiatric     or    psychological
          treatment; and the loss of income, if any.

Sloane v. Equifax Info. Servs., LLC, 510 F.3d 495, 503 (4th Cir.

2007) (internal citations omitted)(interpreting the Fair Credit

Reporting Act, 15 U.S.C.A. § 1681 et seq.).




                                 5
       Taking the above factors in turn: there is no evidence to

corroborate Ms. Braden’s claim of emotional distress; Ms. Braden’s

emotional distress appears to be related as much to her actually

potentially owing a debt – something she was aware of irrespective

of Defendant’s single letter to her – as it was to her receipt of

a letter informing her she owed a debt; Ms. Braden describes a

relatively mild form of mental distress in the form of lack of

“restful” sleep and “loss of appetite”; the court is not aware of

any mitigating circumstances; and Ms. Braden has submitted no

evidence   of   physical   injuries,     psychiatric   or    psychological

treatment, or the loss of income.          While no binding, in-circuit

precedent exists for these circumstances, Ms. Braden’s conclusory

allegations of actual damages are of a type that courts in this

district have previously rejected in FDCPA cases. See, e.g., Dorris

v. Account Receivable Management, Inc., 2013 WL 1209629 at *8

(D.Md. March 22, 2013).

       As to statutory damages, the FDCPA grants courts discretion

to award statutory damages in an amount not to exceed $1,000.               15

U.S.C. § 1692k(a)(2)(A). In awarding statutory damages, “the court

must    consider   the   frequency   and    persistence     of   [the     debt

collector’s] noncompliance, the nature of such noncompliance, and

the extent to which such noncompliance was intentional.”                Jerman

v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,



                                     6
578 (2010) (citing 15 U.S.C. § 1692k(b)) (internal quotation marks

omitted).

      “The maximum statutory damages award is only assessed in cases

where there [have] been repetitive, egregious FDCPA violations and

even in such cases, the statutory awards are often less than

$1,000.”    Thomas v. Smith, Dean & Assocs., Inc., No. 10–3441, 2011

WL 2730787, at *3 (D.Md. July 12, 2011) (quoting Ford v. Consigned

Debts & Collections, Inc., No. 09–3102, 2010 WL 5392643 at *5

(D.N.J. Dec. 21, 2010)) (awarding $500 in statutory damages where

the defendant threatened imprisonment, contacted the plaintiff’s

employer,    and    called   the   plaintiff   twice).     In    Spencer   v.

Henderson–Webb, Inc., a court in this district awarded a plaintiff

$1,000 in statutory damages because the defendant violated the

FDCPA on six separate occasions.           Spencer, 81 F.Supp.2d at 594.

Even where the underlying behavior was much more severe than the

behavior alleged by Plaintiff, other courts’ awards of statutory

damages did not approach the $1,000 maximum.           See, e.g., Marchman

v. Credit Solutions Corp., No. 10–226, 2011 WL 1560647, at *11

(M.D.Fla. April 5, 2011) (awarding $100 in statutory damages for

violations of the FDCPA where the defendant called the plaintiff

twice and threatened to contact the plaintiff’s employer); Pearce

v. Ethical Asset Mgmt., No. 07–718S, 2010 WL 932597, at *6 (W.D.N.Y

Jan. 22, 2010) (awarding $250 in statutory damages for violation

of   the    FDCPA   where    the   defendant   left   multiple   voicemails

                                       7
threatening to sue, inform the plaintiff’s parole officer, and

have the plaintiff thrown in jail).      By contrast, the Fourth

Circuit upheld an award of only $50 in statutory damages when the

defendant was found to have engaged in one FDCPA violation that

was, “at most a technical misstep.”     See Carroll v. Wolpoff &

Abramson, 53 F.3d 626, 627 (4th Cir. 1995).

     In the present case, Plaintiff alleges only one violation of

the FDCPA in which she received a brief letter from Defendant.

Plaintiff does not allege that the violation was intentional or

that Defendant acted in a threatening or aggressive manner.   Given

the limited extent of the communication and the lack of ill-intent,

an award of statutory damages in the amount of $1,000 would be

inappropriate.   In light of awards in similar cases, an award of

$50 is warranted.

B.   The State Law Claims

     Plaintiff also brings a claim under the MCDCA, specifically

§ 14-202(6) which forbids debt collectors from “[c]ommunicat[ing]

with the debtor or a person related to him with the frequency, at

the unusual hours, or in any other manner as reasonably can be

expected to abuse or harass the debtor[.]”    Plaintiff has alleged

a single incident of communication.   The time of day was clearly

not unusual as the communication came in the form of a letter, and

there are no other circumstances which would lead the court to

believe the Defendant’s communication could reasonably be expected

                                8
to    abuse   or    harass    the    debtor.       Even   when   taken      as    true,

plaintiff’s allegations do not establish a violation of the MCDCA.

       Ms. Braden also claims that Defendant violated the MCPA “[b]y

violating the MDCPA[.]” Because Ms. Braden has failed to establish

a violation of the MDCPA, her MCPA claim fails as well.

V.     Attorneys’ Fees

       The FDCPA provides for the recovery of reasonable attorneys’

fees for successful plaintiffs.                15 U.S.C. § 1692k(a)(3).          While

an award of attorneys’ fees is mandatory “in all but the most

unusual    circumstances,”          the   district   court     has    discretion    to

“calculate an appropriate award of attorneys’ fees.” Carroll, 53

F.3d at 628. In making that assessment, courts typically “use the

principles of the traditional lodestar method as a guide.” Poulin

v. Gen. Dynamics Shared Res., No. 09–00058, 2010 WL 1813497, at *1

(W.D.Va.      May   5,    2010)(quoting Almodova          v.   City    &    Cnty.    of

Honolulu, No. 07–00378, 2010 WL 1372298, at *7 (D.Haw. Mar. 31,

2010)). The lodestar amount is calculated by multiplying the number

of hours reasonably expended by a reasonable hourly rate.                   Robinson

v. Equifax Information Services, LLC, 560 F.3d 235, 243 (4th Cir.

2009).     The FDCPA does not mandate an award of attorneys’ fees in

the     lodestar         amount     if    the     court      finds     it    to     be

unreasonable. Carroll, 53 F.3d at 629.

       In evaluating the reasonableness of the lodestar amount, this

court uses “the twelve well-known factors articulated in Johnson

                                           9
v. Georgia Highway Express, Inc., 488 F.2d 714, 717–719 (5th Cir.

1974) and adopted by the Fourth Circuit in Barber v. Kimbrell’s,

Inc., 577 F.2d 216, 226 (4th Cir. 1978).” Thompson v. U.S. Dep’t

of Hous. & Urban Dev., No. 95–309, 2002 WL 31777631, at *6 (D.Md.

Nov. 21, 2002). Those factors are:

          (1) the time and labor required; (2) the
          novelty and difficulty of the questions; (3)
          the skill requisite to properly perform the
          legal service; (4) the preclusion of other
          employment by the attorney due to acceptance
          of the case; (5) the customary fee; (6)
          whether the fee is fixed or contingent; (7)
          time limitations imposed by the client or the
          circumstances; (8) the amount involved and the
          results   obtained;   (9)    the   experience,
          reputation, and ability of the attorneys; (10)
          the “undesirability” of the case; (11) the
          nature   and  length   of   the   professional
          relationship with the client; and (12) awards
          in similar cases.

Id. (citations and quotation marks omitted).

      To assist in the evaluation of these factors, Local Rule

109(b) requires that a request for attorneys’ fees be:

          supported by a memorandum setting forth the
          nature of the case, the claims as to which the
          party prevailed, the claims as to which the
          party did not prevail, a detailed description
          of the work performed broken down by hours or
          fractions thereof expended on each task, the
          attorneys’ customary fee for such like work,
          the customary fee for like work prevailing in
          the attorneys’ community, a listing of any
          expenditures for which reimbursement is
          sought, any additional factors which are
          required by the case law, and any additional
          factors that the attorney wishes to bring to
          the Court’s attention.


                               10
       Additionally, Appendix B requires the fee application to be

broken down by both task and litigation phase. Appendix B also

sets forth a guide for determining the reasonableness of an

attorney’s hourly rate, depending on how long the attorney has

been a member of the bar.

       Plaintiff has, for the most part, met these requirements and

her motion for attorney’s fees will be granted.           Two items in

Plaintiff’s   affidavit,   however,   do   not   constitute   reasonable

attorney’s fees under the circumstances. Plaintiff has included .4

hours spent “reconfirm[ing their] representation” to Defendant and

D&A.    These hours were not billed in the course of bringing this

action, and thus cannot be recouped. As such, the court will award

$190 less in attorney’s fees than Plaintiff has requested.

VI.    Conclusion

       For the foregoing reasons, the motion for default judgment

filed by Plaintiff Mary A. Braden will be granted in part and

denied in part, and the motion for attorney’s fees will be granted.

A separate order will follow.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                 11
